151 F.3d 1032
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Rebecca JEFFRIES, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Defendant-Appellee.
No. 98-1288.
United States Court of Appeals, Seventh Circuit.
Argued August 5, 1998.Decided Aug. 21, 1998.

Appeal from the United States District Court for the Southern District of Indiana, New Albany Division.  No. NA 96-43-C-B/S Sarah Evans Barker, Chief Judge.
Before Hon.  WILLIAM J. BAUER, Hon.  HARLINGTON WOOD, JR., Hon.  FRANK H. EASTERBROOK, Circuit Judges.

Order

1
Rebecca Jeffries' application for disability benefits under the Social Security Act was denied by an administrative law judge, who apparently concluded that although Jeffries has a serious medical condition she still can do light and medium work.  The district judge held that the ALJ's decision is supported by substantial evidence and denied Jeffries' petition for review.  Her appeal asks us to determine that both the ALJ and the district judge erred.


2
Although the ALJ's findings are the focus of this case, Jeffries has not furnished us with either these findings or the decision of the Appeals Council.  (Thus the "apparently" in our first sentence.)  That omission hinders appellate review and violates Circuit Rule 30(b)(3).  We expect this rule to be followed and are confident that in the future Jeffries' lawyer will do so.


3
On the existing submissions, we have no doubt that the district court correctly found that the administrative decision is supported by substantial evidence.  Jeffries believes that substantial evidence also would have supported a decision in her favor, which may be so but is not relevant to judicial review; the only question for us is whether substantial evidence supports the administrative decision.  Elaboration on the district court's opinion is unnecessary.

AFFIRMED